Gantt, P. J.
The defendant was convicted of larceny of a gold watch of the value of $50 from the person of Charles Reiley in the nighttime, at the July term, 1895, of the criminal court of Greene county. The indictment was sufficient and all the proceedings regular. He was sentenced to four years’ imprisonment. He was allowed sixty days from August 22, 1895, to file a bill of exceptions. The transcript was certified to this court on November 19, 1895, and discloses that defendant declined to avail himself of this privilege. It follows that as no error whatever can be found in the record proper the judgment must be and is accordingly affirmed.
Sherwood and Burgess, JJ., concur.